Citation Nr: 1228408	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter dated later in December 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim for a TDIU must be remanded for further development.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show that the schedular rating is less than total and that the claimant is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, provided that there is only one such disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  Id.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Here, the Veteran is service connected for bilateral hearing loss (50%) and tinnitus (10%), and his combined service-connected rating is 60%.  In the current appeal, the Veteran contends that his service-connected disabilities render him unemployable.  See, e.g., the VA Form 646 dated May 2012.

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability(ies) has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Here, the Veteran was most recently afforded VA audiological examinations in April 2010 and July 2010.  [The Board notes that November 2010 and June 2011 VA ear disease examinations addressed only a pending claim for service connection for chronic vestibulopathy].  In a handwritten addendum dated in December 2010, a VA examiner opined that "[i]t would be unlikely that his hearing loss and tinnitus would cause his unemployability.  Rationale is that 'ringing' and hearing loss would cause quite limited effects for employment since most jobs do not require full hearing."  Critically, although the April 2010 and July 2010 VA examination reports noted the Veteran's hearing loss, specific findings concerning the nature and severity (including audiogram results and speech discrimination scores) of his service-connected bilateral hearing loss and tinnitus were not documented in the examination reports.  Thus, there were no reported objective or subjective findings of record concerning the current severity of the Veteran's service-connected disabilities when the December 2010 opinion on unemployability was rendered.

Moreover, the Veteran, through his representative, has argued that the December 2010 VA medical opinion is inadequate.  Specifically, the Veteran's representative contended that the December 2010 addendum opinion failed to consider the Veteran's particular employment experience and training-in particular, "[k]nowing that [the Veteran] is in a field that requires constant communication, and that he has obviously been a white collar worker for a good majority of his life."  In a statement dated in May 2012, the Veteran's representative further asserted that "we attest that one of the main reasons for the Veteran's need to leave his employment as a teacher was because of his inability to effectively communicate with his students in a classroom setting due to his hearing loss."

To this end, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, relevant to audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his/her final report.  Additionally, as indicated above, in a TDIU claim consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disability(ies).  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the April 2010 and July 2010 VA examination reports and December 2010 addendum opinion failed to address adequately the current severity of the Veteran's service-connected disabilities and the impact of these disabilities on his ability to gain or maintain employment, the TDIU claim must be remanded for a VA examination.  38 U.S.C.A. § 5103A(d).
Additionally, further review of the Veteran's claims file and Virtual VA file shows that he receives ongoing VA treatment for his service-connected bilateral hearing loss and tinnitus.  Therefore, on remand, the RO should attempt to obtain any pertinent ongoing treatment records.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding hearing loss and tinnitus treatment that the Veteran has recently received.  The Board is particularly interested in records of audiological treatment that the Veteran may have received in the Sioux Falls, South Dakota, VA health care system or any other VA Health Care System since December 2011.  All such available documents should be associated with the Veteran's claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of  his service-connected bilateral hearing loss and tinnitus on his ability to work.  The claims file and a copy of this Remand should be provided to the examiner for review.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results should be reported in detail.  The examiner should elicit a complete history from the Veteran.
The examiner should render an opinion as to the impact of solely the Veteran's service-connected bilateral hearing loss and tinnitus on his ability to obtain and maintain employment, regardless of his age and without consideration of any nonservice-connected disabilities, but with consideration to the Veteran's occupational experience and education.  Complete rationale for all opinions expressed should be included in the examination report.

3. Then, readjudicate the claim for a TDIU.  If this benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

